  Case 17-31672    Doc 88    Filed 01/07/19 Entered 01/07/19 16:21:44      Desc Main
                               Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT
                                 New Haven Division

                                        :
In re                                   :     CASE NO. 17-31672 (AMN)
                                        :
FRANKLYN G. HEUSSER                     :     (Chapter 13)
                                        :
               Debtor.                  :
                                        :     JANUARY 7, 2019


              NOTICE OF APPEARANCE AND REQUEST FOR NOTICE


        PLEASE TAKE NOTICE that the undersigned appears as counsel for the

Ansonia Water Pollution Control Authority (the “WPCA”), a secured creditor in the

above-referenced bankruptcy case. Pursuant to §§ 102(1), and 342 of the United

States Bankruptcy Code and Bankruptcy Rules 2002, 9007 and 9010, counsel for the

WPCA requests that all notices given/served or required to be given/served in this case

or in any proceeding herein to be given to or served on the undersigned attorney.

                                        CREDITOR – SOUTH CENTRAL
                                        CONNECTICUT REGIONAL WATER
                                        AUTHORITY


                                        By /s/ Taruna Garg – ct28652 _________
                                           Taruna Garg – ct28652

                                        Murtha Cullina LLP
                                        177 Broad Street, 16th Floor
                                        Stamford, Connecticut 06901
                                        Telephone: 203-653-5400
                                        Facsimile: 203-653-5444
                                        Its Attorneys
  Case 17-31672      Doc 88     Filed 01/07/19 Entered 01/07/19 16:21:44           Desc Main
                                  Document     Page 2 of 2


                                CERTIFICATE OF SERVICE

        I hereby certify that on January 7, 2019, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing

system or by mail to anyone unable to accept electronic filing.

                                                    /s/ Taruna Garg
                                                    Taruna Garg


9707333v1
